UNITED STATES COURT OF APPEALS
Filed 1/6/97
                                   TENTH CIRCUIT



 EUGENE T. FOUST,

           Plaintiff-Appellant,

 and

 MARY ANN JOHNSON FOUST, and
 MARGARET ANN JOHNSON, an alleged
 deprived child,
                                                             No. 95-5046
           Plaintiffs,                                  (D.C. No. 92-C-909-C)
                                                             (N.D. Okla.)
 v.

 ORAL ROBERTS UNIVERSITY; ORAL
 ROBERTS; RICHARD ROBERTS; CLARENCE
 BOYD; MICHAEL YOAKUM; SCOTT SMITH;
 GARY L. GIBSON; LARRY JOHNSON; and
 GINA M. CHOROST,

           Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.




       *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Mr. Foust is a pro se civil litigant. Mr. Foust filed this action and appealed

an adverse decision granting defendants summary judgment. We affirmed in an

unpublished decision. See Foust v. Oral Roberts University, No. 93-5169 (10th

Cir. Apr. 5, 1994).



      Mr. Foust then returned to district court and filed a motion to remand this

case to the state court system. The district court denied the motion, and Mr. Foust

now appeals.



      The law of the case bars this appeal. The decision of the district court is

AFFIRMED.



                                       Entered for the Court


                                       WADE BRORBY
                                       United States Circuit Judge


                                         -2-